DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2020 and 06/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-26 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Brown (U.S. 2015/0336689).
In regards to claim 21. Brown discloses a method of forming an aerosol precursor composition (see at least paragraph 22), comprising: making a selection (see at least paragraph 67 and 74) from a machine (see at least fig. 4 and 16) comprising a plurality of sources (270, 1602) of dispensable, liquid aerosol precursor components (see at least paragraph 26, 32, and 39), the plurality of sources differing in the liquid aerosol precursor components dispensable therefrom (see at least paragraph 32 and 39), wherein making the selection comprises, using a user interface (see at least paragraph 55, ) of the machine to define a custom combination (see at least fig. 10 and paragraphs 56) of the aerosol precursor components from the plurality of sources; and dispensing the aerosol precursor composition 
In regards to claim 22. Brown further discloses The method of claim 21, wherein the step of dispensing further comprises dispensing the aerosol precursor from a filling head (see at least element 290) into a reservoir (volume of container 220) within a cartridge (220) usable with an aerosol delivery device (see at least paragraphs 29, 40).
In regards to claim 23. Brown further discloses The method of claim 22, further comprising: packaging (see at least paragraph 69) the cartridge after the cartridge receives aerosol precursor from the filling head.
In regards to claim 24. Brown further discloses The method of claim 21, where making the selection comprises selecting an aerosol former of the custom combination (see at least paragraphs 26, 56, and 67).
In regards to claim 25. Brown further discloses The method of claim 21, where making the selection comprises selecting a relative amount of nicotine within the custom combination (see at least paragraphs 26, 56, and 67).
In regards to claim 26. Brown further discloses The method of claim 21, where making the selection comprises selecting at least one flavoring agent for use within the custom combination (see at least paragraphs 26, 56, and 67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731